NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

FRED L. FREDRICK-BEY,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent.

2012-3165

Petition for review of the Merit Systems Protection
Board in case no. DC0752110799-I-1.

ON MOTION

ORDER

The Merit Systems Protection Board moves for a 40-
day extension of time, until October 23, 2012, to file its
brief.

Upon consideration thereof,

IT Is ORDERED THAT:

FRED FREDRICK-BEY V. MSPB 2
The motion is granted

FoR THE CoURT

SEP 1 1 2012 /s/ Jan Horbaly
Date J an Horba1y
C1erk

cc: Fred L. Fredrick-Bey
Sara B. Rearden, Esq.

s27

F|LED
u.& cnum 0FAPPEALs Fon
ms FEnEnAL ccncun

SEP 1 72012
JAN HOHBA|.Y
CLERK